
	

113 HR 3010 IH: Keep Repos to Maturity on Balance Sheet Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3010
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to
		  require that repurchase-to-maturity transactions be treated as secured
		  borrowings.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Repos to Maturity on Balance
			 Sheet Act of 2013.
		2.Accounting
			 treatment of RTM transactions
			(a)In
			 generalIn establishing
			 accounting principles or standards for purposes of the securities laws, the
			 Securities and Exchange Commission shall require that a repurchase-to-maturity
			 transaction be treated as a secured borrowing in which the transferred asset
			 serves as collateral.
			(b)DefinitionsIn
			 this section:
				(1)Repurchase-to-maturity
			 transactionThe term
			 repurchase-to-maturity transaction means a transaction in
			 which—
					(A)a financial asset
			 is transferred in exchange for cash, other financial assets, or letters of
			 credit; and
					(B)concurrently with
			 the transfer, the transferor and the transferee agree that, at the maturity of
			 the transferred asset, the transferee may either, at the option of the
			 transferee—
						(i)return the
			 transferred asset (or a substantially similar asset) to the transferor, thereby
			 obligating the transferor to reacquire the transferred asset (or to acquire the
			 substantially similar asset, as the case may be) for an amount equal to the
			 value of the cash, other financial assets, or letters of credit described in
			 subparagraph (A), plus a stipulated interest factor; or
						(ii)redeem the
			 transferred asset from the issuer of the transferred asset.
						(2)Securities
			 lawsThe term securities laws has the meaning
			 given such term in section 3(a) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a)).
				(3)Transferred
			 assetThe term transferred asset means a financial
			 asset transferred in exchange for cash, other financial assets, or letters of
			 credit in a repurchase-to-maturity transaction, as described in paragraph
			 (1)(A).
				(c)Effective
			 dateThe treatment required
			 under subsection (a) shall apply beginning on the date that is 90 days after
			 the date of the enactment of this Act.
			
